Citation Nr: 1729439	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service connected lumbar spine disability and/or cervical spine disability.  

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from February 1958 to March 1960.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2010 and August 2013 by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  

In the October 2010 rating decision, the RO denied service connection for right knee degenerative joint disease (right knee disability).  

In the August 2013 rating decision, the RO denied entitlement to a TDIU.  

These matters were before the Board in November 2013, at which time they were remanded for further development, to include obtaining an addendum medical opinion regarding the Veteran's right knee disability and issuance of a Statement of the Case (SOC) for the matter of entitlement to a TDIU.  

These matters were again before the Board in October 2015, at which time they were remanded for further development, to include obtaining a new VA examination by an orthopedist.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

Right Knee Disability

The Veteran has been assessed with degenerative arthritis of the right knee and asserts that it is due to his service connected lower lumbar disability.  See 05/03/2012, VBMS, VA Examination, p. 5; 05/11/2010, VBMS, Congressionals, p. 4.  Specifically, he states that he ambulates with a limp due to his spinal condition, which in turn has caused and/or aggravated his right knee disability.  See 11/01/2010, VBMS, VA 21-4138 Statement in Support of Claim; 05/29/2012, VBMS, VA 9 Appeal to Board of Appeals.  

Pursuant to the October 2015 remand instructions, a medical opinion by an orthopedist was obtained in February 2016 and July 2016.  In February 2016, the examiner indicated there was some evidence to suggest that degenerative disc disease of the lumbar spine can either aggravate or cause knee arthritis and based this conclusion on a study published in October 2005, which indicated that progression of knee osteoarthritis was associated with progression of lumbar spine and hip osteoarthritis.  

Dr. A.H. submitted an addendum opinion in July 2016, which indicated that the retrospective studies mentioned previously did not establish a cause and effect relationship between lumbar spine degenerative joint disease (DJD) and knee DJD.  Accordingly, Dr. A.H. concluded that he would be speculating if he opined that the Veteran's DJD of the right knee was at least as likely as not aggravated by his service connected lumbar spine DJD.

In August 2016, a VA staff physician concluded that the Veteran's cervical and lumbar DJD was likely to have caused DJD of his right knee.  The staff physician referenced a 2015 study which found that abnormal spinal flexion was strongly associated with knee abnormalities.  

The Board finds that opinions provided by Dr. A.H. and the VA staff physician are conclusory and do not provide a sufficient rationale with regards to the Veteran's pertinent medical history and complaints.  Specifically, Dr. A.H. did not discuss the Veteran's complaints of gait abnormality from his service connected lumbar spine disability causing and/or aggravating the Veteran's right knee disability.  Furthermore, it does not appear that Dr. A.H. reviewed the Veteran's file and medical history and relied on an unrelated study to provide conflicting opinions as to whether lumbar DJD caused or aggravated his right knee DJD.  

The VA staff physician did not provide a sufficient rationale when concluding that the Veteran's cervical and lumbar DJD caused his right knee DJD.  Specifically, the physician relied on an unrelated general study without referencing the Veteran's pertinent medical history.  The U.S. Court of Appeals for Veterans Claims has stated that a mere conclusion, without a supporting rationale, is insufficient evidence to grant service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Accordingly, the Board finds that a new medical opinion is warranted to assess the etiology of the Veteran's right knee disability.  

TDIU

After a review of the file, the Board finds that there is evidence that the Veteran's right knee disability impacts his ability to work.  See 05/03/2012, VBMS, VA Examination, p. 17. 

Accordingly, the  Board finds that the issue of entitlement to a TDIU is intertwined with the claim of service connection for a right knee disability and will defer adjudication of the claim.






Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to be reviewed by an orthopedist, who has not previously provided an opinion in this matter, to determine the etiology of the Veteran's right knee disability.  A new VA examination should be scheduled only if deemed necessary by the examiner.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The orthopedist should provide an opinion to the following:  

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's right knee disability is caused by his service connected lumbar and/or cervical spine disabilities?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's right knee disability has been aggravated (chronically worsened) by his lumbar and/or cervical spine disabilities?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline for his right knee disability prior to aggravation?

The orthopedist must provide a comprehensive rationale for each opinion provided.  Specifically, the orthopedist should discuss the Veteran's assertion that his gait abnormality is caused by his lumbar spine disability, which has contributed to his right knee disability.  

If the orthopedist is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The orthopedist is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.  

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




